                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

UNITED STATES                                                                      PLAINTIFF

V.                                CASE NO. 5:17-CR-50054

BRANDON MARTIN                                                                  DEFENDANT

                                            ORDER

       Currently before the Court is the Report and Recommendation (“R&R”) (Doc. 35)

of the Honorable Erin L. Wiedemann, Chief United States Magistrate Judge for the

Western District of Arkansas, concerning what the Court has construed as a Motion for

Removal of Sentencing Enhancement (Doc. 34) filed by Defendant Brandon Martin. The

Motion is in the form of a letter addressed to the undersigned, in which Mr. Martin points

out the positive steps he has taken to improve his life in prison and asks that the two-level

enhancement to his base offense level for the possession of a firearm be removed.

       The Court joins the magistrate judge in commending Mr. Martin for his efforts to

obtain drug treatment and educational opportunities while in prison. However, the R&R

correctly observed that Mr. Martin has not suggested a valid legal reason under Federal

Rule of Criminal Procedure 35 or 18 U.S.C. § 3582(c) to reduce his sentence.

Furthermore, Mr. Martin has not filed any objection to the R&R’s recitation of the facts or

interpretation of the applicable legal standards. Instead, on May 17, 2019, he sent a

follow-up letter to the undersigned, indicating that the “intent of [his first] letter was a plea

to [the undersigned] and was meant for his eyes only and not to be determined by a

Magistrate Judge . . . .” (Doc. 36 at 2).




                                               1
      IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. 35) is

ADOPTED, and what the Court has construed as a Motion for Removal of Sentencing

Enhancement (Doc. 34) is DENIED.

      IT IS SO ORDERED on this 24th day of May, 2019.



                                        /s/ Timothy L. Brooks_____________
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE




                                       2
